Exhibit 10.2
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”), is
entered into as of May 15, 2009, by and between Opnext, Inc., a Delaware
corporation (the “Company”) and Michael Chan (“Executive”). Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Employment Agreement (as defined below).
     WHEREAS, the Company and Executive have entered into that certain Amended
and Restated Employment Agreement (the “Employment Agreement”), dated as of
July 29, 2008, which sets forth the terms and conditions of Executive’s
employment by the Company; and
     WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement as set forth in this First Amendment.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Company and Executive hereby amend the Employment
Agreement as follows, effective as of May 15, 2009:
     1. Section 3 of the Employment Agreement is hereby amended by deleting the
first sentence of such section and replacing it with the following:
“Executive shall be the Executive Vice President, Business Development and
Product Portfolio Management of Opnext, and the President of Opnext Subsystems,
Inc., and shall have the normal duties, responsibilities, functions and
authority of an executive holding such executive vice president position and
divisional president position with a company the size and structure of Opnext.”
     2. Section 4 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

  “4. Base Salary:     $360,000 per annum (as may be increased from time to time
by the Board or Compensation Committee thereof, in its sole discretion (the
“Unreduced Base Salary”)); provided, however, that effective for the period
commencing on April 1, 2009 and ending on the 6-month anniversary of such date,
Executive’s annual base salary shall be reduced to $324,000 per annum (the
“Reduced Base Salary”). In the event that the Board or Compensation Committee
determines, in its sole discretion, that Executive’s base salary shall remain at
a level equal to the Reduced Base Salary (or such other higher reduced amount
below the Unreduced Base Salary) beyond the expiration of such six-month period,
the base salary shall remain at a level equal to the Reduced Base Salary (or
such other higher reduced amount) during such extended period as

 



--------------------------------------------------------------------------------



 



      may be determined by the Board or the Compensation Committee (but in no
event beyond March 31, 2010), and Executive hereby consents thereto.”

     3. Section 5 of the Employment Agreement is hereby amended by deleting the
second sentence of such section and replacing it with the following:
“The amount of Executive’s annual bonus will be based on the attainment of
individual and/or Company performance criteria established and evaluated by the
Company in accordance with the terms of such bonus plan as in effect from time
to time, provided that, subject to the terms of such bonus plan, Executive’s
target annual bonus will be 60% of his Unreduced Base Salary.”
     4. Section 11 of the Employment Agreement is hereby amended by deleting the
first sentence of such section and replacing it with the following:
“In the event that Executive incurs a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) by reason of (a) a termination of Executive’s employment by the
Company without Cause (as defined below) or (b) Executive’s resignation for Good
Reason (as defined below), the Company shall pay Executive as severance a
lump-sum cash payment equal to 100% of his Unreduced Base Salary (the “Severance
Payment”).”
     5. Section 11 of the Employment Agreement is hereby amended by adding the
following sentence to the end of the proviso that follows the definition of
“Good Reason”:
“Notwithstanding anything contained herein, (1) in no event will any change in
Executive’s position, title, duties or responsibilities to reflect a reduced
business development role constitute “Good Reason” for purposes of this
Agreement or any other agreement, and (2) Executive hereby expressly consents to
the reduction of Executive’s base salary to the Reduced Base Salary and the
determination by the Board or the Compensation Committee to continue the Reduced
Base Salary rate as provided in Section 4 above, and Executive hereby
acknowledges and agrees that that neither such reduction nor such future
determination by the Board or the Compensation Committee (nor any other action
effectuating such reduction or continuation) shall constitute “Good Reason” for
purposes of this Agreement or any other agreement.”
     6. Section 11 of the Employment Agreement is hereby amended by deleting the
parenthetical language “(except for Executive’s unpaid Base Salary, accrued
vacation and expense reimbursements relating to the period prior to the date of
termination of employment)” therein and replacing it with the following
language:
“(except for Executive’s unpaid then current base salary, accrued vacation and
expense reimbursements relating to the period prior to the date of termination
of

2



--------------------------------------------------------------------------------



 



employment)”.
     7. Section 12 of the Employment Agreement is hereby amended by deleting the
parenthetical language “(except for Executive’s unpaid Base Salary, accrued
vacation and expense reimbursements relating to the period prior to the
Termination Date)” therein and replacing it with the following language:
“(except for Executive’s unpaid then current base salary, accrued vacation and
expense reimbursements relating to the period prior to the Termination Date)”.
     8. Section 20 of the Employment Agreement is hereby amended by deleting the
notice address for notices to the Company and replacing it with the following
address:
“Opnext, Inc.
46429 Landing Parkway
Fremont, CA 94538
Attention: General Counsel”
     9. Section 21 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

  “Section 409A:     To the extent applicable, this Agreement shall be
interpreted and applied consistent and in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder. Notwithstanding any provision of this Agreement to the
contrary, if the Company determines that any compensation or benefits payable
under this Agreement may not be either exempt from or compliant with
Section 409A of the Code and related Department of Treasury guidance, the
Company may in its sole discretion adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, however, that this Section 21 shall
not create any obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action.”

  “22. Relocation Bonus:     In connection with Executive’s relocation of his
primary residence from New Jersey to the Los Gatos, California area,

     10. A new Section 22 is hereby inserted into the Employment Agreement as
follows:

3



--------------------------------------------------------------------------------



 



       provided that Executive remains continuously employed by the Company
through the date of such payment, the Company shall pay Executive the following
relocation bonuses (the “Relocation Bonuses”): (i) a payment of $100,000 no
later than May 31, 2009, (ii) a payment of $100,000 on or within 10 days
following May 31, 2010, and (iii) a payment of $100,000 on or within 10 days
following May 31, 2011. Notwithstanding the foregoing, in the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, or by reason of Executive’s death or Disability prior
to the date of payment of any Relocation Bonus, Executive (or, in the event of
his death, Executive’s estate or beneficiaries) shall be entitled to receive any
theretofore unpaid Relocation Bonuses at the times set forth in the preceding
sentence. In the event that Executive’s employment is terminated for any other
reason, Executive shall not be entitled to receive any Relocation Bonus not
theretofore paid to him.”

     11. This First Amendment shall be and is hereby incorporated in and forms a
part of the Employment Agreement.
     12. Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this First Amendment has been executed and
delivered by the parties hereto.

                OPNEXT, INC.   EXECUTIVE
 
           
By:
                     
 
          (Signature)
 
           
Its:
           
 
       
 
          (Print Name)

S-1